J-S28010-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ROBERT WALTER WILLIAMS, JR.           :
                                       :
                   Appellant           :   No. 1736 MDA 2018

       Appeal from the Judgment of Sentence Entered May 10, 2017
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0001390-2014

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ROBERT WALTER WILLIAMS, JR.           :
                                       :
                   Appellant           :   No. 1737 MDA 2018

       Appeal from the Judgment of Sentence Entered May 10, 2017
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0001391-2014

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ROBERT WALTER WILLIAMS, JR.           :
                                       :
                   Appellant           :   No. 1738 MDA 2018

       Appeal from the Judgment of Sentence Entered May 10, 2017
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0002079-2014

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
J-S28010-19


                                                 :
                v.                               :
                                                 :
                                                 :
    ROBERT WALTER WILLIAMS, JR.                  :
                                                 :
                       Appellant                 :    No. 1739 MDA 2018

          Appeal from the Judgment of Sentence Entered May 10, 2017
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0002485-2014

    COMMONWEALTH OF PENNSYLVANIA                 :    IN THE SUPERIOR COURT OF
                                                 :         PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    ROBERT WILLIAMS                              :
                                                 :
                       Appellant                 :    No. 1740 MDA 2018

          Appeal from the Judgment of Sentence Entered May 10, 2017
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0006293-2014


BEFORE:      BOWES, J., McLAUGHLIN, J., and STRASSBURGER, J.

MEMORANDUM BY BOWES, J.:                             FILED: AUGUST 22, 2019

        Robert Williams appeals from the judgment of sentence of an aggregate

sentence of twenty-four months to sixty months of incarceration, imposed

following a resentencing hearing for multiple convictions at five different

cases. After careful review, we affirm.

        The trial court summarized the relevant procedural history as follows:

             On July 9, 2015, the Appellant pled guilty at [five separate]
        dockets. At docket 1390, Appellant pled guilty to fleeing or
____________________________________________


   Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-S28010-19


      attempting to elude officer, recklessly endangering another
      person, DUI: [c]ontrolled [s]ubstance – schedule 1 (1st offense),
      possession of a controlled substance, and driving while BAC .02
      or greater while license is suspended. At docket 1391, Appellant
      pled guilty to retail theft and driving while operating privilege is
      suspended. At docket 2079, Appellant pled guilty to fleeing or
      attempting to elude officer, and driving while operating privilege
      is suspended. At docket 2485, Appellant pled guilty to criminal
      trespass, indecent exposure, simple assault, possession of a
      controlled substance, and use/possession of drug paraphernalia.
      At docket 6293, Appellant pled guilty to fleeing or attempting to
      elude [police] officer, possession of a controlled substance,
      marijuana – small amount, and use/possession of drug
      paraphernalia.    Appellant was admitted into the drug court
      program.

Trial Court Opinion, 12/31/18, at 1-3 (footnotes and citations omitted).

      A detainer was filed by probation and parole, and a revocation hearing

was held on May 10, 2017. Following the hearing, Appellant was resentenced

at all five docket numbers to an aggregate sentence of twenty-four to sixty

months of incarceration, followed by twenty-four months of probation.

Appellant was also awarded time credit of seventeen months and seventeen

days, for time spent in prison prior to the resentencing.

      Appellant did not file a post-sentence motion or direct appeal. However,

on May 17, 2017, Appellant filed a letter asking counsel to file an “appeal

immediately” challenging time credit. See Pro Se Correspondence, 5/17/17,

at unnumbered 1. On October 23, 2017, trial counsel filed a motion for time

credit, arguing that Appellant was entitled to additional credit from July 9,

2015 to February 23, 2016. The Commonwealth filed a response asking the

court to dismiss the motion, since Appellant had already received all of the




                                     -3-
J-S28010-19



credit that he was entitled to receive.          The trial court agreed with the

Commonwealth and denied the motion. No direct appeal was filed.

       On May 22, 2018, Appellant filed a pro se post-conviction relief act

(“PCRA”) petition challenging the discretionary aspects of his sentence, his

counsel’s failure to file a requested direct appeal, and asking for time credit

from October 20, 2016 to May 10, 2017. The court appointed counsel, who

filed an amended PCRA petition requesting the reinstatement of Appellant’s

direct appeal rights, due to attorney abandonment.           The Commonwealth

indicated that it did not oppose reinstatement and the petition was granted.

       Appellant filed a timely notice of appeal nunc pro tunc and a concise

statement of errors complained of on appeal challenging the discretionary

aspects of his sentence and the calculation of time credit.        The trial court

issued its Pa.R.A.P. 1925(a) opinion.

       Appellant raises the following two issues for our review:

       I.     Whether the sentence imposed           upon Appellant was
              unreasonable   and  excessive           given  Appellant’s
              circumstances?

       II.    Whether the trial court erred in not properly calculating
              Appellant’s time credit?1

Appellant’s brief at 6.



____________________________________________


1Specifically, Appellant alleges that he is entitled to an additionally forty-two
days of credit from October 20, 2016 to May 10, 2017. See Appellant’s brief
at 15. This is consistent with Appellant’s pro se PCRA petition, but not the
same as the amount he originally requested in his motion for time credit.

                                           -4-
J-S28010-19



      Upon review of the certified record, the parties’ briefs, and the relevant

law, we discern no abuse of discretion on the part of the trial court as to either

of these issues, and we affirm the order denying Appellant’s claims on the

basis of the well-reasoned opinion that the Honorable Richard A. Lewis entered

on December 31, 2018. See Trial Court Opinion, 12/31/18, at 3-4 (discussing

Appellant’s waiver of his discretionary aspects of sentencing claim due to his

failure to file a post-sentence motion); id. at 4-5 (explaining that even if

Appellant had not waived his sentencing claim, he would not be entitled to

relief); id. at 6 (clarifying that the time credit Appellant requests has already

been included in the time credit awarded at resentencing).

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/22/2019




                                      -5-
., .·   ,
                                                                                                    CirculateUlll(ilMf.




                                                                                                              , � ..
                 COMMONWEALTH OF PENNSYLVANIA                               : IN THE COURT OF -COMMON PLEAS
                                                                            : DAUPHIN COUNTY, PENNSYLVANIA


                                           vs.                              : NO. 1390, 1391, 2079, 2485, 6293 CR 2014
                                                                                 (1739 MDA 2018)
                                                                            : CRIMINAL MATTER - APPEAL
                ROBERT WILLIAMS, JR.,
                             Defendant/Appellant


                                                      MEMORANDUM OPJNION

                        Appellant, Robert Williams, Jr. ("Appcl1ant,,), appeals this Court's judgment of sentence

            entered following a revocation hearing held on May 10, 2017. This Opinion is written pursuant to

            Pa.R.A.P. I 92�(a).

                                                       PROCEDURAL IDSTORY

                       On July 9, 2015, the Appellant pied guilty at the above-mentioned dockets.1 At docket

            1390, Appellant pied guilty to fleeing or attempting to elude officer (75 Pa.C.S.A. § 3733),

            recklessly endangering another person (18 Pa.C.S.A. § 2705), DUI: Controlled Substance -

            schedule 1 (ls1 offense)(75 Pa.C.S.A. § 3802), possession ofa controlled substance (35 P.S. § 780-

            113(a)(l 6)), and driving while BAC .02 or greater while license is suspended (75 Pa.C.S.A. 1543).

            At docket 1391, Appellant pled guilty to retail theft (18 Pa.C.S.A. 3929). and driving while .

            operating privilege is suspended (75 Pa.C.S.A. 1543). At docket 2079, Appellant pled guilty to

            fleeing or attempting to elude officer (75 Pa.C.S.A. § 3733), and driving while operating privilege



            1
                For sake of brevity, we will not llst the charges that were waived/withdrawn.




                                                                                                                       77- 7
    is suspended (75 Pa.C.S.A. § 1543). At docket 2485, Appellant pled guilty to criminal trespass

    (18 Pa.C.S.A. § 3503), indecent exposure (18 Pa.C.S.A. § 3127), simple assault (18 Pa.C.S.A. §

    2701 ), possession of a controlled substance (35 P.S. § 780-113(a)(l 6)), and use/possession of drug

    paraphernalia (35 P.S. § 780-l 13(a)(32)). At docket 6293, Appellant pled guilty to fleeing or

    attempting to elude officer (75 Pa.C.S.A. § 3733), possession of a controlled substance (35 P .S. §

    780-l 13(a)(16)), marijuana - small amount (35 P.S. § 780-113), and use/possession of drug

    paraphernalia (35 P.S. 780-113). Appellant was admitted into the drug court program.?

           A detainer was filed by probation/parole on May 19, 2016 and on October 24, 2016. A

    revocation hearing was held on May 10, 2017. Following the revocation hearing, the Appellant

    was resentenced at docket 1390, at Count 1 (fleeing), to a period of incarceration for a term of not

    less than 24 months nor morethan 60 months, at Count 2 (recklessly endangering), to a period of

 not less than 12 months nor more than 24 months, concurrent with Count 1, and at Count 4 (DUI)

 to a period of not less than 24 months to 60 months, concurrent with Count 1. At this docket,

 Appellant was given 17 months and 17 days of time credit. At docket 1391, the retail theft,

 Appellant was resentenced to a term of incarceration of not less than 18 months nor more than 3 6

 months, concurrent with docket 1390. At this docket, Appellant was given 10 months and 9 days

 of time credit. At docket 2079, the Appellant was resentenced to a period of not less than 12 months

 nor more than 24 months, concurrent with docket 1390. At this docket, Appellant was given 9

 months and 24 days of time credit.

           At docket 2485, Count 1, Appellant was revoked from drug court. He was resentenced to

a period of incarceration of not less than 24 months nor more than 60 months, concurrent with

. docket 1390. At Count 2, he was revoked and rcsentenced to a period of incarceration of not less


2
  The drug court program offers non-violent offenders the opportunity for treatment, combined with other
restrictlve Intermediate punishment, In lieu of jail time.

                                                       2
    than 18 months nor more than 60 months, concurrent with count I. Counts 3 and 4 were

    withdrawn. Appellant was given IO months and 9 days of time credit. At docket 6293, Count 1,

    the Appellant was resentenced to 12 to 24 months, concurrent with 1390 CR 2014. Appellant was

given 9 months and 2 days of time credit. Counts 2, 3, and 4 were withdrawn. In aggregate,

Appellant was sentenced to a total period of incarceration of24 months to 60 months.3 Appellant

was also sentenced at docket 6380-CR-2016 to 24 months, probation running consecutively to

docket 6293.

          Appellant did not file a direct appeal. On May 22, 2018, Appellant filed a pro se PCR.A

Petition and PCRA counsel was appointed on June 6, 2018. After two unopposed motions for

extension of time to file a PCRA petition, PCRA counsel filed a Motion to Reinstate Appellate

Rights.4 Said motion was granted and the Appellant filed a Notice of Appeal on October 18, 2018.

In accordance with our l 925(b) order, the Appellant filed a Statement of Errors/Matter

Complained of on Appeal raising the following issues for review:

          1. Whether the sentence upon appellant was unreasonable and excessive given
             Appellant's circumstances?                                               '

         2. Whether Your Honorable Court erred in not properly calculating Appellant's
            time credit?  r-




                                                   DISCUSSION

          1. Sentence:

          Appellant contends that the sentence imposed was unreasonable and excessive. We

disagree. Initially, we note that Appellant has failed to file a post-sentence motion.5 An appellant



3 The time credit issue will be discussed below.
4
  The Commonwealth flied a half-slip Indicating that It did not oppose.
5 We
      note, however, that the docket indicates that Appellant sent a prose correspondence to revocation counsel
on May 17, 2017. We are unable to locate this correspondence. Nonetheless, revocation counsel then requested
the transcripts and filed a Motion for Time Credit on October 23, 2017.

                                                       3
challenging the discretionary aspects of his sentence must invoke the Pennsylvania Superior

Court's Jurisdiction by satisfying a four-part test. See Commonwealth v. Evans, 901 A.2d 528, 533

(Pa. Super. 2006), appeal denied, 589 Pa. 727, 909 A.2d 303 (2006). Included in this test is whether

the issue was properly preserved at sentencing or in a motion to reconsider and modify sentencing.

Id. See also Pa.R.Crim.P. 720. Accordingly, we would ask that Appellant's first issue be waived

for failure to raise it properly. See, generally, Commonwealth v. Bullock, 948 A.2d 818 (Pa. Super.

2008) (stating that the right to appeal a discretionary aspect of sentence is not absolute and is

waived if the appellant does not challenge it in post-sentence motions or by raising the claim during

the sentencing proceedings).

       Moreover, even if Appellant has not waived this issue, he would not be entitled to relief.
                             \



The imposition of sentence following the revocation of probation is vested within the sound

discretion of the probation revocation court, which, absent an abuse of that discretion, will not be

disturbed on appeal. Commonwealth v. Sierra, 752 A.2d 910, 913 (Pa. Super. 2000). When

imposing a sentence, the sentencing court must consider the factors set forth in sections 977l(c)

and 972l(b) of the Sentencing Code. Commonwealth v. Ferguson, 893 A.2d 735, 739. See also

42 Pa.C.S.A. § 9721 (b) (providing that when determining an appropriate sentence, the court must

consider the protection of the public, the gravity of the offense in relation to the impact on the

victim and the community, and the rehabilitative needs of the defendant). Following revocation

of probation, a sentencing court need not undertake a lengthy discourse for its reasons for imposing

a sentence, but the record as a whole must reflect the sentencing court's consideration of the facts

of the crime and character of the offender. Commonwealth v. Crump, 995 A.2d 1280, 1283 (Pa.

Super.2010).




                                                 4
        Here, this Court looked into the reason that Appellant was removed from the drug court

program. He was acting aggressively towards Ms. Pickens (the probation officer) and the work

release staff. Transcript of Proceedings, Revocation and Re sentencing, May 10, 2017, page 5

(hereinafter N.T. at"_"). Additionally, on the record, this Court indicated the following:

        I did read - Robert, I did read the very nice letter from your mother and the letter
        from Roe Nation, which you had handed up before. This is dated February I st. I
        had seen that previously. And that's - it sort of represents one of the problems in
        your case.

       You have talents, which admittedly you use on occasion but you seem to leave by
       the wayside on other occasions ... But sometimes that talent acts almost as an excuse
       for you to get into other trouble and so forth. And you offer up the talent and
       potential that you have as far as a musical career to say, well, you know, let me
       slide on some of these other things because I'm a talented guy, and I can do well in
       the world.

       Again, that's au very true, and you probably can do very, very well in this world
       and I hope you do. I really do. But nevertheless, we have a series of violations
       here in this particular program that have caused us to remove you from the program.
       You came in with a prior record score of five, so you had quite a history coming in,
       and so we have to deal with that. And plus you had four, five new dockets when
       you came in.

       So I believe the decision to remove you from the drug court program was the proper
       one. The shining light at the end of the tunnel, so to speak, is the fact that we
       haven't had any issues in the last year or so with you using, and that is an important
       concept and important component of this program. However, it's the behavior
       issues that were problematic in this case that we had to take some action against.

           Transcript of Proceedings, pages 6-7.

       Based on Appellant's aggressiveness in the drug court program, the position of the District

Attorney's office, Appellant's criminal history (including revocation of the five instant dockets),

we find that Appellant is likely to commit another crime if not imprisoned and the sentence

imposed is essential to vindicate the authority of the court.




                                                  5
        2. Time Credit:

        Appellant's second allegation of error regards the proper calculation of time credit. It is

believed that Appellant is seeking an additional 42 days of time.credit. See prose PCRA VII Legal

Argument in Support. "The principle underlying this statute is that a defendant should be given

credit for time spent in custody prior to sentencing for a particular offense." Commonwealth v

Ho/lawell, 413 Pa.Super. 42, 604 A.2d 723, 725 (1992) (emphasis added).

       Here, this Court set forth the time credit at the time of the revocation hearing. See

Sentencing Order filed May 11, 2017. This time credit was provided by Adult Probation Officer

Kim Pickens and filed of record on May 11, 2017. See Credit for Time Served-APO. In Appellant's

prose PCR.A Petition, under Legal Argument in Support (VII), Appellant avers that "the following

credit was granted at CR-1390-2014, (Revocation) from 07/16/2015 to 02/08/2016 (6 months 24

days), 05/19/2016 to 06/02/16 (15 days) and from 10/24/16 to 03/30/2017 (5 months 5 days)

petitioner avers that he was in custody from 10/20/2016 to 05/10/2017 (6 months 20 days) and is

entitled to an additional forty-two (42) days credit against his prison sentence." It appears he is

seeking the additional time from March 30, 2017 to May 10, 2017. However, the Credit for Time

Served, filed May 11, 2017 by Probation Officer Kim Pickens includes the time from 1 0/21/2016

to 5/10/17 for a total time credit of 17 months, 17 days. This was the time credit used at docket

1390 CR 2014. This Court fails to see where the extra 42 days of time credit is coming from.




                                                                                                            ,......,

                                             3 L , 2018
                                                                                                            cp
                                                                                                t.::)
                             �.c.-,;,·                                                          :,          ,:;;,;,       (.)
                                                                                                   ....
MEMORANDUM DATE:                                                                                �-.:        0
                                                                                                            �
Distribution on following pag:                                                              - ..
                                                                                      r : 1 :-_:
                                                                                                     I
                                                                                                           r..,
                                                                                                                                  ..
                                                                                      ··�:: :::�:          co
                                                                                             . ,�--                                     ...  I

                                                                                     :,,. ..... � .,
                                                                                     ...1.1>   LJ         -0                           ·,.
                                                                                               =-�
                                                                                               r-•
                                                                                                          =!:

                                                6
                                                                                               -.;
                                                                                               -<
                                                                                                          ..
                                                                                                          N
                                                                                                          w
                                                                                                                       .. .,,J
                                                                                                                         . '
                                                                                                                       ·!·>
                                                                                                                                 . /i.,·,


                                                                                                          ,::-
·'   .


         Distribution:Jt/of /Jrt:£j._.''5J �
         Ryan Lysaght, Esquire, District Attorney's Office (APPEAL) IO                         .
         Wendy J.F. Grella, Esquire- 1119 North Front Street, Suite 1, Harrisburg, PA 17102 mat]
         Robert Williams, Jr., Defendant wt.tu I
         Court Administration - Criminal O :r                ·
         Court Reporter's Office JO
                        fi
         Clerk of Courts !l-
         FILE COPY - Chambers of the Honorable Richard A. Lewis
         Jvftri d r Court        m�i   l




                                                     7